Title: To George Washington from William Thornton, 30 October 1798
From: Thornton, William
To: Washington, George

 

Dear Sir
City of Washington Octr 30th 1798

I had yesterday the honor of your very kind Letter, inclosing a check on the Bank of Columbia, for five hundred Dollars, to be appropriated to the erection of the Houses you contemplate, which shall be duly applied. The Deeds will require re-copying on stampt paper, which I will take care to execute.
I return my sincere thanks for your goodness in offering me the Advantage to be derived from carrying up Chimnies for a House adjoining yours, but I had no Idea of increasing my Obligations when I mentioned this Subject. I thought it would be a mutual Benefit, and proposed it accordingly. It is customary in Philadelphia, and elsewhere, to carry up the division Walls in this manner, half the Ground being given up to the party who commences building, and the expense of the division Wall equalized, as a matter of course. Any other Mode of proceeding would be injurious to you; and, I hope you will permit me to decline doing you an injury when I do myself a Benefit. I am under a continual Obligation to you, which I shall never forget, and all I can ever do in return will be insufficient to shew my regard, attachment, and grateful remembrance of your past favour. Accept dear Sir, my best respects, & sincerest Wishes for your Health and Happiness

William Thornton

